Fourth Court of Appeals
                                  San Antonio, Texas
                                          July 14, 2022

                                      No. 04-22-00062-CR

                                    Ricardo ARREOLA, Jr.,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                 From the 81st Judicial District Court, Atascosa County, Texas
                               Trial Court No. 20-05-0097-CRA
                         Honorable Walden Shelton, Judge Presiding


                                         ORDER
       On January 31, 2022, the district clerk filed the clerk’s record in this appeal. On June 7,
2022, the district clerk filed the supplemental record that was ordered by this court.
       On February 9, 2022, the court reporter filed the reporter’s record in this case. On June
7, 2022, the reporter filed the supplemental record that was ordered by this court.
       On July 11, 2022, Appellant Ricardo Arreola moved for this court to abate the appeal
because he stated that his motion to dismiss and the related transcript were not made part of the
record and that he received no response after requesting the items.
       Abatement in this situation, however, is unnecessary. See TEX. R. APP. P. 34.6(d).
       Therefore, we order the district clerk and the court reporter to file supplemental records
within thirty days of this order containing the records requested by Appellant. See id. “The
clerk may consult with the parties concerning the contents of the clerk’s record.” Id. R. 34.5(h).
       The clerk’s record and the reporter’s record will not be deemed filed for purposes of Rule
38.6 (Time to File Briefs) until the revised record is submitted. See id. R. 38.6.



                                                     _________________________________
                                                     Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of July, 2022.



                                              _________________________________
                                              Michael A. Cruz,
                                              Clerk of Court